Filed 3/4/20
                 CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                  SECOND APPELLATE DISTRICT

                          DIVISION ONE

 THE PEOPLE,                             B287126

         Plaintiff,                      (Los Angeles County
                                         Super. Ct. No. ZM031353
         v.                              et al.)

 KAREEM A. et al.,

         Defendants and Respondents;

 STATE DEPARTMENT OF STATE
 HOSPITALS,

     Objector and Appellant.
 THE PEOPLE,                             B292685

         Plaintiff,                      (Los Angeles County
                                         Super. Ct. No. ZM034519
         v.                              et al.)

 GILBERT Y.,

         Defendant and Respondent;

 STATE DEPARTMENT OF STATE
 HOSPITALS,

         Objector and Appellant.
THE PEOPLE,                             B292686

      Plaintiff,                        (Los Angeles County
                                        Super. Ct. No. ZM040369
      v.                                et al.)

DANIELA A. et al.,

      Defendants and Respondents;

STATE DEPARTMENT OF STATE
HOSPITALS,

      Objector and Appellant.

THE PEOPLE,                             B293476

      Plaintiff,                        (Los Angeles County
                                        Super. Ct. No. ZM033102
      v.                                et al.)

LATASHA A. et al.,

      Defendants and Respondents;

STATE DEPARTMENT OF STATE
HOSPITALS,

      Objector and Appellant.




     APPEALS from orders of the Superior Court of Los Angeles
County, James Bianco, Judge. Affirmed.




                                2
      Xavier Becerra, Attorney General, Julie Weng-Gutierrez
and Cheryl L. Feiner, Assistant Attorneys General, Susan M.
Carson, Gregory M. Cribbs, Gregory D. Brown and Cristine M.
Matsushima, Deputy Attorneys General, for Objector and
Appellant.
      Ricardo D. Garcia, Los Angeles County Public Defender,
Albert J. Menaster, Head Deputy Public Defender, and Mark
Harvis, Deputy Public Defender, for Defendants and
Respondents.
      Law Offices of John J. Uribe and John J. Uribe for
Defendant and Respondent Richard C.
                      _____________________

                       INTRODUCTION
     When criminal defendants are deemed mentally
incompetent to stand trial (IST), they may not be tried until they
regain competency. (Pen. Code, § 1367, subd. (a).)1 Instead, the
court must halt the proceedings, and order that IST “defendant[s]
be delivered by the sheriff to a State Department of State
Hospitals [(DSH)] facility” for treatment. (§ 1370, subd.
(a)(1)(B)(i).) DSH must treat the IST defendants until the person
regains competency and can be tried.2 (§ 1370, subd. (a)(1)(C);
§ 1372, subds. (a)(1)-(2), (f).) DSH is also required within 90 days
from the commitment order to “make a written report to the court


      1   All unspecified statutory references are to the Penal Code.
      2  Defendants can only be held at a DSH facility for
treatment to regain competency for three years. (§ 1370, subd.
(c)(1).) After three years, they must be returned to the court for
further proceedings. (Ibid.)




                                   3
. . . concerning the defendant’s progress toward recovery of
mental competence.” (§ 1370, subd. (b)(1).)
        Under both the federal and California state constitutions,
“a person charged . . . with a criminal offense who is committed
solely on account of his incapacity to proceed to trial cannot be
held more than the reasonable period of time necessary to
determine whether there is a substantial probability that he will
attain that capacity in the foreseeable future. If it is determined
that this is not the case, then the State must either institute the
customary civil commitment proceeding that would be required to
commit indefinitely any other citizen, or release the defendant.”
(Jackson v. Indiana (1972) 406 U.S. 715, 738 [92 S. Ct. 1845, 32
L. Ed. 2d 435], fn. omitted; see also In re Davis (1973) 8 Cal. 3d
798, 801.)
        Over a decade ago, the number of IST defendants in
California outgrew the number of beds DSH had available to
treat them. IST defendants began waiting an increasing amount
of time in county jails before being transferred to a state hospital.
Given these snowballing wait times, courts began adding
admission deadlines to their commitment orders to protect IST
defendants’ constitutional and statutory rights as set forth in
Jackson v. Indiana, In re Davis, and section 1367 et seq. (See,
e.g., People v. Brewer (2015) 235 Cal. App. 4th 122 (Brewer).)
Those admission deadlines ranged from as short as 14 days to as
long as 60 days from the issuance of the commitment order.
(Compare id. at p. 134 to In re Loveton (2016) 244 Cal. App. 4th
1025, 1044 (Loveton).) DSH nevertheless continued not to admit
IST defendants in a timely manner, leaving them to languish in
county jail.




                                 4
       In 2016, most Los Angeles County superior court
commitment orders provided that IST defendants were to be
admitted to a DSH facility within 30 days of the commitment
order. DSH did not contest the imposition of that timeframe, but
at the same time DSH generally did not abide by it. The
approximate average wait time for an IST defendant to gain
admission into a DSH facility in 2016 was between 70 and 90
days—leaving insufficient time to treat IST defendants and make
the required written report concerning the defendants’ progress
toward recovery of mental competence within the statutory 90-
day deadline of section 1370, subdivision (b)(1).
       The trial court here eventually issued orders to show cause
(OSCs) why sanctions should not be imposed given DSH’s failure
to admit IST defendants in a timely manner. It issued the OSCs
regarding monetary sanctions only after three years of prior
OSCs ordering DSH to explain the delays and working
collaboratively with DSH and other stakeholders to try to
improve matters, during which time the waitlist expanded rather
than contracted. Following extensive briefing, and two
evidentiary hearings, the trial court imposed sanctions pursuant
to Code of Civil Procedure section 177.5 (section 177.5), in the
amount of $1,500 per IST defendant that DSH failed to admit
within 60 days of the commitment order.
       DSH now appeals from the orders imposing sanctions.
DSH argues that section 177.5 does not allow the court to impose
sanctions on DSH because DSH is not considered a “person”
within the meaning of the statute, that the underlying
commitment orders were improper, and that if the orders were
proper DSH had good cause or substantial justification for
violating them. We conclude the court was permitted to sanction




                                5
DSH pursuant to section 177.5, and did not abuse its discretion
in issuing the underlying commitment orders or in finding DSH
did not have good cause or substantial justification for its
violations of those orders. Accordingly, we affirm.
                          BACKGROUND
A.     Statutory Framework
       “A defendant is deemed mentally incompetent ‘if, as a
result of mental disorder or developmental disability, the
defendant is unable to understand the nature of the criminal
proceedings or to assist counsel in the conduct of a defense in a
rational manner.’ ” (Loveton, supra, 244 Cal.App.4th at p. 1029.)
A defendant who is found mentally incompetent to stand trial
may not be tried. (§ 1367, subd. (a).) Instead, the court must
suspend the proceedings until the defendant becomes mentally
competent. (§ 1370, subd. (a)(1)(B).) “The court shall order that
the mentally incompetent defendant be delivered by the sheriff to
a [DSH] facility” for treatment. (§ 1370, subd. (a)(1)(B)(i).)
       Before the defendant can be transferred to a DSH facility,
the court must provide DSH with a packet of documents, referred
to as a “1370 packet” after the relevant Penal Code section, which
includes the defendant’s commitment order, a summary of the
defendant’s criminal history, court-ordered psychiatric
examination or evaluation reports, and medical records. (§ 1370,
subds. (a)(3)(A)-(I).) DSH then selects which facility the
defendant should be sent to for treatment. (§ 1370, subd.
(a)(1)(B)(i).)3 Section 4700 et. seq. of title 9 of the California Code


      3 Prior to 2014, the court selected the DSH hospital in its
commitment order. In 2014, with the enactment of Assembly Bill
No. 1468 (2013-2014 Reg. Sess.), the Legislature mandated the
practice of transmitting section 1370 packets to DSH, and DSH




                                  6
of Regulations, implemented in September 2016, further
regulates the DSH patient admission process.
       Section 1370 does not provide an explicit time frame for
how quickly a defendant found incompetent to stand trial must
be delivered to a DSH facility after the court has issued a
commitment order. It does, however, provide that “[w]ithin 90-
days of . . . commitment . . . , the medical director of the [DSH]
facility . . . shall make a written report to the court . . .
concerning the defendant’s progress toward recovery of mental
competence . . . .” (§ 1370, subd. (b)(1).) Given this 90-day
reporting requirement, and the antecedent requirements that
“the defendant must be delivered to the hospital, the hospital
must examine the defendant and provide the defendant with
treatment that will promote speedy restoration to competence,
and the hospital’s medical director must document the
defendant’s progress in a report to the court” (In re Mille (2010)
182 Cal. App. 4th 635, 650 (Mille)), section 1370 requires that “a
defendant needs sufficient time at the state mental hospital to be
duly evaluated, potentially to derive some benefit from the
prescribed treatment, and for such progress to be reported to the
court” before the 90-day reporting requirement accrues. (Mille,
supra, at p. 650.)
       While what constitutes a reasonable length of time will
vary based on the particulars of each case, no court has held a
period of less than 30 days of DSH treatment prior to the 90-day


selecting the appropriate placement for the IST defendant.
(Stats. 2014, ch. 26, § 25, eff. June 20, 2014.) In 2017, DSH’s
discretion was further broadened when it was permitted to select
the specific facility and program within that facility to which the
defendant would be committed. (Stats. 2017, ch. 17, § 30.)




                                 7
report—in other words, a transfer to DSH more than 60 days
from the commitment order—is reasonable. (See People v.
Hooper (2019) 40 Cal.App.5th 685 (Hooper) [upholding order
sanctioning DSH for failing to admit defendants within 60 days of
commitment order]; Loveton, supra, 244 Cal. App. 4th 1025
[upholding order requiring DSH to admit defendants within 60
days of commitment order]; Mille, supra, 182 Cal.App.4th at
p. 650 [trial court should have granted habeas petition of jailed
defendant filed 30 days after commitment order and ordered
defendant delivered to DSH “forthwith”].)
      Once the state hospital’s medical director deems the
defendant’s competency restored, DSH must file a certificate of
restoration to competence with the court and the court must
order the defendant returned to court. (§ 1370, subd. (a)(1)(C);
§ 1372, subd. (a)(1)-(2).) The court then holds a hearing to
determine whether it approves the certificate of restoration, or
whether it finds the defendant requires further treatment and
should be sent back to the DSH facility. (§ 1372, subd. (f).)
B.    Historical Background
      1.     The Increase in IST Defendants and Resulting
             Waitlist for Treatment at DSH Facilities
      The number of defendants found incompetent to stand trial
has increased significantly in California, as well as throughout
the country, over the past decade. This led to the IST population
outgrowing the number of beds DSH has available to treat IST
defendants. As a result, DSH created a waitlist for IST
defendants committed to state hospitals.
      Since its creation, the waitlist has grown continuously.
According to DSH, there were about 600 IST defendants on the
waitlist in December 2016, 854 IST defendants on the waitlist in




                               8
December 2017, and 1,116 IST defendants on the waitlist in May
2018. To put that number in perspective, DSH has about 1,500
beds statewide dedicated to treating IST defendants. Defendants
committed in 2016 were waiting an average of somewhere
between 70 and 90 days in jail before being transported to a DSH
facility.
       2.    Prior Legal Challenges to Delays in Admission
       As the delay between the date of their commitment order
and admission into a state hospital grew, IST defendants
statewide began filing legal challenges against DSH, arguing
their extended wait time was both statutorily and
constitutionally impermissible. In 2010, in Mille, the defendant
filed a habeas petition 30 days after his commitment order, when
he still had not been transferred to a DSH facility. (Mille, supra,
182 Cal.App.4th at p. 640.) The trial court denied the petition,
and the defendant was not delivered to a DSH facility until 84
days after the court had issued its commitment order and six
days before the hospital’s medical director had to submit a report
to the court. (Ibid.) Division Three of this appellate district held
that was not an acceptable delay, and that the defendant’s
habeas petition 30 days after his commitment order should have
been granted and the defendant transferred to DSH forthwith.
(Id. at p. 650.)
       In 2013, Los Angeles courts began issuing OSCs after DSH
violated admission deadlines in commitment orders. The initial
OSCs threatened neither sanctions nor contempt. The orders
instead required DSH to explain the delay to the court.
Throughout 2014 and 2015, Los Angeles County superior court
representatives convened a series of meetings with DSH, the Los
Angeles Sheriff’s Department, the California Department of




                                 9
Health and Human Services, the California Department of
Developmental Services, and other judges and attorneys to try to
help DSH reduce wait times. As part of these efforts, the trial
court took numerous trips with DSH to visit DSH facilities and a
jail-based competency treatment (JBCT) program that DSH was
developing. The trial court also participated in dozens of
meetings and worked with DSH to begin committing Los Angeles
IST defendants to the JBCT program. Despite these efforts, the
IST waitlist continued to grow.
       Meanwhile, in Sacramento County, DSH challenged the
ability of trial courts to include admit-by dates in commitment
orders for IST defendants. In 2015, the Third District Court of
Appeal held in Brewer that courts are permitted by statute to set
deadlines in their commitment orders establishing the outer limit
of a reasonable time in which IST defendants should be admitted
to a DSH facility. (Brewer, supra, 235 Cal.App.4th at p. 137.) In
setting a deadline, the court held, the judicial branch is not
violating the separation of powers, but rather, “the court is
enforcing the statutory imperative for a meaningful progress
report within 90 days of the commitment order.” (Ibid.)
       In 2016, in Loveton, DSH challenged an order imposing 60-
day admission deadlines for all IST defendants in Contra Costa
County. (Loveton, supra, 244 Cal.App.4th at p. 1028.) The First
District held that the 60-day admission deadline, imposed after
balancing the interests of IST defendants and DSH-Napa (the
DSH facility at issue), was appropriate and “established an ‘outer
limit’ of what constitutes a reasonable time for transfer of Contra
Costa County IST defendants to DSH-Napa, in order to meet the
statutory 90-day reporting deadline.” (Id. at pp. 1043-1044.)




                                10
       In 2019, in Hooper, a group of Contra Costa County IST
defendants requested monetary sanctions against DSH pursuant
to section 177.5 for failing to abide by the 60-day admission
deadline affirmed in Loveton. (Hooper, supra, 40 Cal.App.5th at
p. 689.) The trial court found DSH violated the Loveton order
without good cause or substantial justification in numerous
cases, and sanctioned DSH. (Hooper, supra, at pp. 690-691.) The
First District found the trial court had authority to sanction
DSH, had applied section 177.5 correctly, and affirmed the
sanctions award as to all defendants except one. (Hooper, supra,
at pp. 701-702.)4
C.     Procedural Background
       These consolidated appeals involve 247 IST defendants,
most of whom were committed to DSH between May and
December of 2016. In all 247 cases, the trial court ordered DSH
to admit the defendant to a state hospital within roughly 30
days.5 In all 247 cases, DSH failed to admit the IST defendant
until 60 days or more after the commitment order.
      The trial court initially issued OSCs as to why sanctions
should not be ordered pursuant to section 177.5. Section 177.5
provides that “[a] judicial officer shall have the power to impose
reasonable money sanctions, not to exceed fifteen hundred dollars


      4  As to that one defendant, the Hooper court found no
substantial evidence that DSH violated the Loveton order given
the timing of that defendant’s 1370 packet. (Hooper, supra, at
p. 701.)
      5 We use the term “roughly” to avoid unnecessary detail
about each commitment order, which set forth a specific,
individualized admit-by date. Overall, most of the admit-by
dates clustered around 30 days after the commitment order.




                               11
($1,500), notwithstanding any other provision of law, payable to
the court, for any violation of a lawful court order by a person,
done without good cause or substantial justification.” Section
177.5 applies to both criminal and civil matters. (People v. Tabb
(1991) 228 Cal. App. 3d 1300, 1310 (Tabb).)
        The court accepted briefing and evidence from DSH in
response to the OSCs. It also conducted two evidentiary hearings
where it heard testimony from five DSH employees, including the
Forensic Services Manager at DSH-Patton State Hospital (DSH-
Patton); a Program Assistant at DSH-Patton; the Chief
Psychologist with DSH’s Forensic Services Division; the
Admissions Coordinator at DSH-Metropolitan State Hospital
(DSH-Metropolitan); and the Deputy Director of Hospital
Strategic Planning and Implementation. Those witnesses
testified as to the current state of affairs at DSH, including
details about how the waitlist worked and changes DSH had
implemented and was continuing to implement to shorten wait
times. The court questioned each witness at length regarding
DSH’s recent efforts and the agency’s limitations.
        Finding no good cause or substantial justification for DSH’s
repeated violations, the court issued four separate orders
imposing $1,500 in sanctions on DSH per each IST defendant
that DSH failed to admit for treatment within 60 days of the
commitment order. The first order was issued on November 9,
2017; it concerned 140 IST defendants who had been committed
to a DSH facility between May and August of 2016, and who had
not been admitted within 60 days of their respective commitment
orders. Each of these defendants waited from 61 to 140 days in
jail following the commitment order before being admitted to
treatment, with an average wait time of approximately 92 days.




                                12
Based on DSH’s failure to comply with the commitment order
within 60 days as to these 140 defendants, the trial court
sanctioned DSH $1,500 for each of the 140 defendants ($210,000
in total).
       The next two orders were issued on August 2, 2018. One
imposed sanctions of $1,500 for failing to admit one IST
defendant into treatment until 103 days after the commitment
order. The second order issued that date imposed $13,500 in
sanctions for failing to admit nine DSH defendants within 60
days of the commitment order. These nine defendants waited
from 99 to 114 days in jail following the commitment order before
being admitted for treatment.
       The fourth order was issued on October 4, 2018, and
concerned 186 IST defendants ordered to a DSH facility between
September and December 2016. Of these 186 defendants, 89
were admitted to treatment after the 30-day admission deadline
but within 60 days of the commitment order. The trial court
found good cause and substantial justification for those lesser
delays, and declined to impose sanctions with regard to any of
those defendants. The remaining 97 defendants waited from 61
to 139 days in jail before being admitted to treatment, with an
average wait of approximately 86 days. The court imposed
sanctions of $1,500 for each of these 97 defendants, for a total
monetary sanction of $145,500.
                           DISCUSSION
A.     Standard of Review
       Although DSH did not challenge the underlying
commitment orders at the time they were made, “ ‘[d]ue process,
as well as the statute itself, requires that a person against whom
Code of Civil Procedure section 177.5 sanctions may be imposed




                                13
be given adequate notice that such sanctions are being
considered, . . . and an objective hearing at which the person is
permitted to address the lawfulness of the order, the existence of
the violation, and the absence of good cause or substantial
justification for the violation.’ [Citation.]” (People v. Hundal
(2008) 168 Cal. App. 4th 965, 970.) DSH challenged the
commitment orders in connection with the OSCs, and accordingly
has not waived its arguments regarding the lawfulness of those
underlying commitment orders.
        The trial court’s orders directing DSH to admit IST
defendants within a certain period of time granted injunctive
relief. (Brewer, supra, 235 Cal.App.4th at p. 135.) Accordingly,
the court’s refusal to dissolve or modify those orders equates to a
court refusal to dissolve an injunction. (Ibid.) “An order
‘ “ ‘refusing to dissolve a permanent or preliminary injunction
rests in the sound discretion of the trial court upon a
consideration of all the particular circumstances of each
individual case’ ” and “will not be modified or dissolved on appeal
except for an abuse of discretion.” ’ [Citation.]” (Id. at p. 136.)
        Likewise, we review the orders imposing sanctions for
abuse of discretion. (See Hooper, supra, 40 Cal.App.5th at
p. 691.) We look to see whether the trial court has “exercise[d] its
discretion in a ‘reasonable manner with one of the statutorily
authorized purposes in mind’ ” and whether it was “ ‘guided by
existing legal standards.’ [Citation.] A mere difference of opinion
between the appellate and trial courts is insufficient to warrant
reversal. [Citation.] Questions of law, on the other hand, are
subject to de novo review. [Citation.] When a trial court relies on
a statute as authority to award sanctions, we review the




                                14
interpretation of the statute de novo. [Citation.]” (Id. at pp. 691-
692.)
B.     Section 177.5 Permitted The Sanctions At Issue
       DSH does not dispute that it repeatedly violated the trial
court’s orders. Instead, DSH begins by challenging the trial
court’s authority under section 177.5 to impose sanctions on DSH
for those violations. Section 177.5 permits the imposition of
monetary sanctions “for any violation of a lawful court order by a
person,” and further provides that “[f]or the purposes of this
section, the term ‘person’ includes a witness, a party, a party’s
attorney, or both.” (Ibid.) DSH, as it did in Hooper, asserts it
was not a witness, party, or attorney in the criminal case or the
competency proceedings, and thus not a “person” subject to
sanction under section 177.5. Like the Hooper court, we reject
this argument.
       1.    Principles of Statutory Construction
       In analyzing the scope of section 177.5, “[w]ell-established
rules of statutory construction require us to ascertain the intent
of the enacting legislative body so that we may adopt the
construction that best effectuates the purpose of the law.”
(Hassan v. Mercy American River Hospital (2003) 31 Cal. 4th 709,
715.) “ ‘In determining such intent, a court must look first to the
words of the statute themselves, giving to the language its usual,
ordinary import and according significance, if possible, to every
word, phrase and sentence in pursuance of the legislative
purpose. A construction making some words surplusage is to be
avoided. The words of the statute must be construed in context,
keeping in mind the statutory purpose . . . .’ ” (Tabb, supra, 228
Cal.App.3d at p. 1307.) Our goal is to “ ‘ “select the construction
that comports most closely with the apparent intent of the




                                 15
Legislature, with a view to promoting rather than defeating the
general purpose of the statute, and avoid an interpretation that
would lead to absurd consequences.” [Citation.]’ [Citation.]”
(Torres v. Parkhouse Tire Service, Inc. (2001) 26 Cal. 4th 995,
1003.)
       2.     Statutory Analysis
       As it did in Hooper, DSH relies on Vidrio v. Hernandez
(2009) 172 Cal. App. 4th 1443 (Vidrio) to support its reading of
section 177.5. In Vidrio, the trial court imposed sanctions
pursuant to section 177.5 on an insurance company for failing to
participate in good faith in a mandatory settlement conference.
(Vidrio, supra, at pp. 1451-1452.) The Court of Appeal reversed,
holding that section 177.5 was inapplicable on several alternate
grounds. Vidrio found section 177.5 inapposite because as an
initial matter, section 177.5 requires a lawful court order.
(Vidrio, supra, at p. 1455.) Though a local rule required the
insurance company to participate in the settlement conference,
the court had never issued an order directing the insurance
company to do anything. (Ibid.) The Vidrio court additionally
found section 177.5 inapplicable because “section 177.5 provides
sanctions may be awarded against a ‘person,’ defined to include ‘a
witness, a party, a party’s attorney, or both,’ ” and the insurance
company did not fall within any of those categories. (Vidrio,
supra, at p. 1455.)6


      6 The Vidrio court further reversed because the insurance
company was sanctioned more than the $1,500 limit set forth in
the statute, and part of the sanctions were awarded to the
plaintiff’s attorney instead of the court. (Vidrio, supra, 172
Cal.App.4th at p. 1455.) These two additional alternative
grounds are not at issue in this appeal.




                                16
       DSH ignores that the insurer in Vidrio did not violate any
court order, whereas DSH was sanctioned for violating a court
order. DSH instead seizes upon the alternative holding in Vidrio
as interpreting section 177.5 to apply solely to witnesses, parties,
and their counsel. Vidrio, however, did not analyze the statute’s
use of the word “includes” or its legislative history and purpose.
“Vidrio thus does not convince us the trial court erred.” (Hooper,
supra, 40 Cal.App.5th at p. 693.)
       Like Hooper, we start by noting that our Supreme Court
has held that “the word ‘including’ in a statute is ‘ordinarily a
term of enlargement rather than limitation.’ [Citations.]”
(Hassan v. Mercy American River Hospital, supra, 31 Cal.4th at
p. 717 [the word “includes” in Code Civ. Proc., § 14’s definition of
“person” does not limit it to meaning only the listed entities].)
This alone suggests section 177.5 is not limited solely to
witnesses, parties, or counsel for parties.
       To determine how broadly “person” may be construed, we
turn next to legislative purpose. At DSH’s request, we have
taken judicial notice of numerous documents of section 177.5’s
legislative history. The original draft of the bill read: “Person
includes, but is not limited to, a party, a party’s attorney, or
both.” (Assem. Bill No. 3573 (1981-1982 Reg. Sess.), italics
added.) The bill’s language was then amended to remove the
phrase “but is not limited to” and add the words “a witness.”
(Code Civ. Proc., § 177.5.) These changes were made after the
Legislature expressed concern that the bill would authorize trial
courts to impose money sanctions against “people not directly
involved in a specific action” such as “reporters, demonstrators or
courtroom observers[,]” rather than only against “people directly
involved in a proceeding before the court” such as “parties,




                                 17
attorney’s [sic], witnesses, jurors[.]” (Assem. Com. on Judiciary,
Rep. on Assem. Bill No. 3573 (1981-1982 Reg. Sess.) as amended
Apr. 29, 1982.)
       Several summaries of the bill, including those written by
both the Assembly and Senate Committees on Judiciary, and the
summary that appeared in the Enrolled Bill Report to the
Governor, describe the bill as allowing trial courts to impose
sanctions of up to $1,500 for any violation of a lawful court order
by “a witness, party or party’s attorney.” (See Assem. Com. on
Judiciary, Rep. on Assem. Bill No. 3573 (1981-1982 Reg. Sess.) as
amended Apr. 29, 1982; Sen. Com. on Judiciary, Rep. on Assem.
Bill No. 3573 (1981-1982 Reg. Sess.) as amended May 3, 1982;
Dept. of Finance, Enrolled Bill Rep. on Assem. Bill No. 3573
(1981-1982 Reg. Sess.) Aug. 11, 1982.)
       DSH argues that the drafters’ concerns, along with their
deletion of the words “but not limited to,” means the Legislature
unmistakably intended to limit sanctions under section 177.5
exclusively to witnesses, parties, and parties’ attorneys. We are
not convinced. In describing its concerns, the Legislature gave
examples of courtroom attendees such as reporters,
demonstrators, or courtroom observers who could potentially
interfere in some way with court proceedings and be sanctioned
as a result. (See Assem. Com. on Judiciary, Rep. on Assem. Bill
No. 3573 (1981-1982 Reg. Sess.) as introduced Mar. 15, 1982.)
The Legislature contrasted those types of courtroom participants
to “people directly involved in a proceeding before the court,” such
as “parties, attorney’s [sic], witnesses, jurors.” (See ibid.)
       The Legislature’s intent was accordingly to allow judicial
officers the ability to sanction “people directly involved in a
proceeding before the court.” (Assem. Com. on Judiciary, Rep. on




                                18
Assem. Bill No. 3573 (1981-1982 Reg. Sess.) as introduced
Mar. 15, 1982.) The fact that a person before the court does not
fit squarely into the definition of a party, a party’s attorney, or a
witness does not exclude them from being a person directly
involved in a proceeding. Had the Legislature wanted to limit
“person” to only those three categories, it would have omitted the
word “includes” altogether.
       Comparing section 177.5 to Code of Civil Procedure section
128.5 (section 128.5) confirms this. Section 177.5 was enacted to
supplement section 128.5.7 Section 128.5 authorizes a trial court
to impose certain sanctions in civil cases but explicitly limits
those who the trial court can sanction to parties and attorneys:
“A trial court may order a party, the party’s attorney, or both, to
pay the reasonable expenses, including attorney’s fees, incurred
by another party as a result of actions or tactics, made in bad
faith, that are frivolous or solely intended to cause unnecessary
delay.” (Code Civ. Proc., § 128.5, subd. (a).) Because the
Legislature enacted section 177.5 intending to supplement
section 128.5, if the Legislature had wanted to limit section
177.5’s applicability to only a witness, a party, or a party’s



      7 The Legislative Counsel’s Digest on section 177.5
explained that section 128.5 “authorizes trial courts to order a
party or the party’s attorney to pay any reasonable expenses
incurred by another party as a result of tactics or actions not
based on good faith which are frivolous or which cause
unnecessary delay,” and that section 177.5, “in addition, would
authorize a judicial officer to impose money sanctions . . . for any
violation of a lawful court order by a witness, a party, or a party’s
attorney.” (Legis. Counsel’s Dig., Assem. Bill No. 3573 (1981-
1982 Reg. Sess.).)




                                 19
attorney, it would have drafted it in the same way it drafted
section 128.5. (See People v. Drake (1977) 19 Cal. 3d 749, 755
[“ ‘ “Where a statute, with reference to one subject contains a
given provision, the omission of such provision from a similar
statute concerning a related subject . . . is significant to show that
a different intention existed” ’ ”].) The word “includes” cannot be
treated as mere surplusage. (See Hassan v. Mercy American
River Hospital, supra, 31 Cal.4th at pp. 717-718; see also Tabb,
supra, 228 Cal.App.3d at p. 1307.)
       Because we cannot ignore the word “includes,” and because
the Legislature expressed its intent that section 177.5 apply to
persons other than witnesses, parties, and parties’ counsel so
long as those other persons are directly involved in proceedings,
we decline to read section 177.5 as DSH suggests. We need not
define how broadly section 177.5 sweeps beyond witnesses,
parties, and parties’ counsel in other factual contexts or statutory
regimes not before us, and decline to do so. Here, given the
particular circumstances involving “DSH’s statutory obligation in
the criminal justice process relating to IST defendants, DSH
resembles a party far more than it resembles one ‘not directly
involved’ in an action, such as a reporter, demonstrator, or
courtroom observer.” (Hooper, supra, 40 Cal.App.5th at p. 693.)
The trial court had a statutory duty to order DSH to admit IST
patients for those defendants’ criminal cases to proceed. (§ 1370,
subd. (a)(B)(i).) DSH, for its part, had the ability to participate in
proceedings around those orders and did so, including at the time
these specific orders were made recommending the placement to
be included in the commitment order. It also had the
contemporaneous opportunity, if it chose, to challenge the admit-




                                 20
by date set forth in the commitment order. (See Brewster, supra,
235 Cal.App.4th at p. 128.)
       Because IST defendants’ criminal trials cannot, as a matter
of law, proceed without DSH admitting patients, administering
treatment, and reporting to the trial court on the results of that
treatment, to rule section 177.5 does not apply to lawful orders to
DSH would defeat the purpose of the statute. Certainly by the
time the court issues such an order, DSH becomes a person
“directly involved in” each of the “specific actions” at hand.
(Assem. Com. on Judiciary, Rep. on Assem. Bill No. 3573 (1981-
1982 Reg. Sess.) as amended Apr. 29, 1982.; see also Tabb, supra,
228 Cal.App.3d at pp. 1308-1309 [§ 177.5 seeks to prevent
inconvenience by failure of people to follow court’s orders,
regardless of whether the person is in a civil or criminal case].)
Given the specific facts applicable here, we conclude DSH was a
“person” subject to section 177.5.
       3.    The Ability to Sanction DSH Here Is Consistent
             With Section 177.5’s Purpose
       In reviewing a sanctions order, we look to see whether the
court has “exercise[d] its discretion in a ‘reasonable manner with
one of the statutorily authorized purposes in mind.’ ” (Hooper,
supra, 40 Cal.App.5th at p. 691.) “ ‘The apparent purpose of
[section 177.5] is to compensate public agencies for the cost of
unnecessary hearings.’ ” (In re Woodham (2001) 95 Cal. App. 4th
438, 443, quoting Moyal v. Lanphear (1989) 208 Cal. App. 3d 491,
499; see also Seykora v. Superior Court (1991) 232 Cal. App. 3d
1075, 1080.) “However, the statute’s scope was not intended to be
limited to compensatory sanctions but instead was contemplated
to authorize punitive sanctions as well.” (Woodham, supra, at
p. 444; see also Hooper, supra, 40 Cal.App.5th at pp. 694-695;




                                21
People v. Landers (2019) 31 Cal.App.5th 288, 303, 307; Tabb,
supra, 228 Cal.App.3d at pp. 1306, 1309-1310; Sen. Com. on
Judiciary, Analysis of Assem. Bill No. 3573 (1981-1982 Reg.
Sess.) as amended May 3, 1982, p. 2 [“purpose of the bill is to
broaden the types of misbehavior that a court may punish”];
Enrolled Bill Rep., Assem. Bill No. 3573 (1982-1983 Reg. Sess.)
Sept. 29, 1982 [“it is not unreasonable to give the courts
additional discretionary authority to deter misconduct”].)
       Here, the court was entitled to punish the repeated
violation of orders designed to ensure compliance with IST
defendants’ constitutional and statutory rights. The sanctions
further had a compensatory purpose. By continually violating
the court’s orders, DSH created the need for significant court
efforts to encourage compliance with the 90-day reporting
requirement, as well as the court’s attention to the ensuing
briefing, evidence production, and hearings when tardy
admission dates continued to result in non-compliance with the
90-day reporting requirement.
       Furthermore, in sanctioning DSH, the court was
compensating the judicial system for DSH causing unnecessary
delay of hundreds of criminal cases. “[B]ecause Penal Code
section 1367 bars courts from trying and sentencing IST
defendants,” any criminal case involving an IST defendant
cannot move forward until DSH treats those defendants.
(Hooper, supra, 40 Cal.App.5th at p. 693.) When DSH stalls the
treatment process, the entire criminal case (here, all 247 criminal
cases) gets stalled too, implicating not only the defendants’
rights, but the People’s right for the criminal case not to be
unnecessarily delayed (with attendant witness and other
evidentiary difficulties) and the right of the alleged victims to a




                                22
prompt and final conclusion of the criminal case. (See Cal.
Const., art. I, § 28, subd. (b)(9).) “DSH’s provision of timely
treatment plays an essential auxiliary role in the proper
functioning of the criminal justice system,” and interpreting
section 177.5 as excluding such a critical person in the system
would fly in the face of the Legislature’s apparent intent.
(Hooper, supra, 40 Cal.App.5th at p. 693.)
C.     The Court Did Not Abuse its Discretion in Refusing
       to Modify or Dissolve its Admit-by Orders
       DSH next challenges the underlying commitment orders as
improper when issued. Under section 177.5, the order violated
must be “lawful.” According to DSH, Loveton established that
“the constitutional due process standard for the admission of an
IST defendant . . . is 60 days from commitment, assuming timely
receipt of the patient’s intake package.” DSH contends the
shorter, 30-day deadlines imposed by the trial court were
arbitrary and impermissibly shortened the 60-day time period
approved in Loveton.
       We do not agree that Loveton established a rigid 60-day
admission deadline statewide. First, prior to the Loveton
decision, Mille held that after ordering an IST defendant to a
state mental hospital, “the court must . . . ensure that the
defendant is actually transferred to the state hospital within a
reasonable period of time.” (Mille, supra, 182 Cal.App.4th at
p. 650, italics added.) In Brewer, the court reiterated that the
trial court must carefully consider what a reasonable deadline is,
and impose a court order accordingly. (Brewer, supra, 235
Cal.App.4th at p. 142.)
       Loveton was no different. The Loveton court emphasized
that the trial court must set a reasonable admission deadline by




                                23
balancing the different interests at stake. (Loveton, supra, 244
Cal.App.4th at p. 1044.) Rather than imposing a 60-day
admission deadline statewide, it determined that the trial court,
in that case, for Contra Costa County’s IST population, “found
that 60 days ‘constitutes a reasonable time to effectuate a
transfer from the county jail to a state mental hospital’ ” and was
thus a reasonable “outer limit” for effectuating the defendant’s
transfer. (Id. at pp. 1043-1044.) Loveton repeatedly cited the
trial court’s balancing of interests between IST defendants and
DSH-Napa, the only state hospital at issue in that case. (Id. at
pp. 1035-1036; see also Hooper, supra, 40 Cal.App.5th at p. 690.)
       DSH stresses that the Loveton court rejected the IST
defendants’ counter-argument in that case that the trial court’s
60-day deadline should be shortened to 30 days. (Loveton, supra,
244 Cal.App.4th at p. 1047.) However, the Loveton court did not
conclude that a 30-day admission deadline was, as a matter of
law, unreasonable. (Ibid.) Rather, it affirmed the trial court’s
order, finding it did not abuse its discretion in setting a 60-day
deadline because the order was accompanied with “a thoughtful,
comprehensive statement of decision” and supporting evidence.
(Ibid.) Loveton held the trial court properly balanced the several
interests at stake in reaching its 60-day admission deadline,
including “IST defendants’ due process rights to receive
treatment within a reasonable period of time; the statutory
requirements of section 1370, subdivision (b)(1); and DSH-Napa’s
interest in providing uniform treatment to” all IST patients on
the waitlist. (Id. at p. 1044.)
       Here, nothing in the record suggests that the court did not
adequately balance those same factors in deciding that a roughly
30-day admission deadline was reasonable in the particular cases




                                24
before it. “A judgment or order of a lower court is presumed to be
correct on appeal, and all intendments and presumptions are
indulged in favor of its correctness.” (In re Marriage of Arceneaux
(1990) 51 Cal. 3d 1130, 1133.) DSH did not object to the 30-day
admission deadlines when it initially received the commitment
orders, and never litigated the admission deadlines at the time
they were ordered as it did in Brewer and Loveton. Accordingly,
there is no record before us suggesting that at the time those
orders were entered the deadlines imposed were arbitrary, or
failed to balance the IST defendants’ due process rights to receive
treatment within a reasonable period of time, the statutory
requirements of section 1370, and DSH’s interests in providing
uniform treatment. We will not presume to the contrary.
       At the OSC evidentiary hearings, the record of which is
before us, the court asked DSH’s witnesses about each step in the
admission process, the waitlist, how DSH determined to which
hospital an IST defendant would be admitted, and about the
sheriff’s transportation of IST defendants from Los Angeles
County jails to state hospitals, among other things. The trial
court then acknowledged the Loveton court believed a 60-day
admission deadline was reasonable for Contra Costa County
defendants, but explained that after balancing the DSH’s efforts
and limitations with the conditions in which Los Angeles County
IST defendants had to wait for admission into state hospitals, it
believed a 30-day admission deadline for these defendants was
more appropriate. The trial court, having worked with DSH on
these issues for many years, was intimately familiar with Los
Angeles County’s IST population, as well as with DSH’s
limitations and efforts. We therefore presume, as we must, that
the trial court considered all the evidence offered by DSH in




                                25
reaching its conclusion that 30 days was the most appropriate
and reasonable admission deadline. (See Evid. Code, § 664; In re
Julian R. (2009) 47 Cal. 4th 487, 499.) DSH points to nothing in
the record to suggest the trial court abused its discretion in
making that determination as to the IST defendants at issue in
this appeal.8
       We share the Loveton’s court belief that it would be
preferable for the issue of an admit-by time limit to be resolved
on a statewide basis by the other two branches of government.
(Loveton, supra, 244 Cal.App.4th at p. 1045.) The Loveton
decision was issued four years ago. Given the continuing lack of
a statewide resolution, we, like the court in Loveton, “cannot
ignore the due process rights of [Los Angeles County] IST
defendants at issue in this case, while simply hoping that DSH
will admit them, and all IST defendants, in a more timely
manner.” (Ibid.)
D.     The Trial Court Did Not Abuse Its Discretion in
       Finding DSH Did Not Have Good Cause or
       Substantial Justification for the Failure to Comply
       with the Commitment Orders
       DSH next argues it had good cause and substantial
justification for its failure to comply with the commitment orders.
Section 177.5 differs from section 128.5 and from contempt


      8 The trial court in Loveton entered a standing order for all
cases. (Loveton, supra, 244 Cal.App.4th at p. 1028.) Because the
record does not indicate the court here entered a standing order
or balanced competing interests more globally, and instead made
individual orders with particularized admit-by dates, we neither
approve or disapprove of a 30-day admit-by limit in any case
beyond those presently before us.




                                26
proceedings, both of which require the court to make a subjective
determination of the party’s intentions. (See Seykora v. Superior
Court, supra, 232 Cal.App.3d at p. 1081; Tabb, supra, 228
Cal.App.3d at p. 1311.) Section 177.5 requires only that a court
find the person violated the order “without good cause or
substantial justification.” This does not require “a willful
violation, but merely one committed . . . without a valid excuse.”
(Seykora, supra, at p. 1081; Tabb, supra, at p. 1311.)
       We begin by noting that DSH expressly requests that we
find “a 60-day admit-by deadline represents a reasonable outer
limit,” and that the trial court did not sanction DSH for any
violation shorter than the very 60-day limit DSH concedes should
be the outer limit on an admit-by date.9 DSH nevertheless
claims there was good cause and substantial justification for
exceeding this 60-day time period because the court ignored the
reality of the fact that “DSH cannot build new beds overnight.”
      The trial court never implied it thought DSH should or
could build new beds overnight. Nor is there any indication in
the record that the court ignored DSH’s limitations and the
reality of the complex situation at hand. The court instead found
that given the many years DSH has had to address excessive
wait times, it has not done enough to warrant continuous excusal
from abiding by the court’s commitment orders, especially given
that violation of the court’s orders means a violation of IST
defendants’ constitutional and statutory rights.




      9This request was made in DSH’s appellate briefing. DSH
sought to backtrack from it at oral argument, suggesting there
was no reasonable outer limit on an admit-by date.




                                27
      DSH has had an excessive waitlist for IST defendants since
at least 2010, when the admit-by orders were first challenged in
Mille, supra, 182 Cal. App. 4th 635. In the evidence it presented
and through the testimony it elicited at the evidentiary hearings,
DSH explained the efforts it had taken to increase the bed
capacity for IST defendants at state hospitals, including making
changes to the waitlist, developing pre-trial diversion programs,
adding beds to treat IST defendants, improving efficiency in
placement and transport, working with courts and county jails to
obtain involuntary medication orders, improving psychological
evaluations, or alienist reports, to minimize the number of
malingerers incorrectly found IST, and implementing the JBCT
program.
      After having considered all of this evidence, and after
having inquired at length regarding DSH’s efforts and
improvements, the court concluded DSH did not have a valid
excuse for violating the commitment orders. The court’s
conclusion rested largely on the amount of time DSH has had to
address the problems, and its failure to do so. DSH has had over
a decade to evolve in order to meet the rising demand of IST beds,
and yet the IST waitlist has continued to grow. The Los Angeles
Superior Court, and this trial court in particular, has been
overseeing DSH’s efforts for many years as those efforts impact
Los Angeles County IST defendants.
      The trial court did not ignore the efforts of DSH. The court
explicitly considered those efforts, and credited them for its
decision not to sanction DSH for any cases in which DSH
admitted IST defendants within 60 days of the commitment
order, as well as for cases where extenuating circumstances or a
delay in paperwork led to a delay in admission. At the same




                               28
time, it found those efforts did not constitute a valid excuse for
continuing to violate the court’s orders beyond (in many cases,
well beyond) the 60-day mark that DSH itself advocates as the
reasonable outer limit for admission.
       We acknowledge DSH’s position that paying sanctions
deprives it of funds that could otherwise be used to address the
waitlist, and other means may have been available to address its
long record of failing to comply with the court’s orders, section
1370, and IST defendants’ rights. But given the longevity of this
crisis, the importance of the rights at stake, and the court’s long-
standing attention to the issue, the court did not “ ‘exceed the
bounds of reason, all of the circumstances being considered,’ ” in
ruling that DSH’s efforts did not excuse it from violating the
court’s orders by not admitting defendants for treatment for more
than 60 days after the commitment order. (Woodham, supra, 95
Cal.App.4th at p. 443.)
E.     The Court Did Not Abuse Its Discretion in
       Overruling Certain of DSH’s Placement
       Recommendations
       DSH finally argues, with regard to 21 of the IST defendants
at issue, that any excessive delay was actually the fault of the
trial court for disagreeing with DSH’s initial placement
recommendation. Specifically, DSH claims that the court
sanctioned DSH for the untimely admission of 21 IST defendants
for which DSH had recommended JBCT treatment—where there
were beds available—and the court overruled DSH’s
recommendation and ordered state hospital placement.10 We

      10 At the time of the placements at issue in this appeal, the
trial court had authority to decide the placement. As mentioned
previously, after a 2017 amendment to Penal Code section 1370,




                                29
review the court’s placement decision for abuse of discretion.
(See People v. Sword (1994) 29 Cal. App. 4th 614, 624-625.)
      In its order imposing sanctions, the court explained that
there were significant differences between treatment at a state
hospital and treatment at a county jail, and that because the
DSH evaluators never met with the defendants, the court, after
hearing arguments from both defendants’ counsel and
prosecutors, was in the best position to decide where those
defendants should be placed. There are no details regarding the
placement hearings in which the court decided against DSH’s
recommendations. We have before us only the original placement
evaluations, and the court’s ensuing order. Based on this limited
record, we cannot say that the trial court abused the discretion it
had at the time when it decided not to follow the recommendation
for JBCT and instead committed the defendants to a state
hospital.
                          DISPOSITION
      The sanctions orders are affirmed.
      CERTIFIED FOR PUBLICATION

                                     WEINGART, J.*

We concur:

             ROTHSCHILD, P. J.            BENDIX, J.


DSH now has the discretion, rather than the trial court, to decide
into which type of facility an IST defendant should be placed.
(Stats. 2017, ch. 17, § 30.)
      *Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                30